Case 4:19-cv-00180-ALM-KPJ Document 188 Filed 01/28/20 Page 1 of 3 PageID #: 4221



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                   Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                                            NOTICE

          NOW COMES Edward Butowsky, the Plaintiff, giving notice to the Court as

  follows:

          The Plaintiff has attached a January 27, 2020 letter (Exhibit 1) to the U.S.

  Attorney for the Eastern District of New York, the U.S. Attorney for Connecticut, and the

  Inspector General of the U.S. Department of Justice regarding false or misleading

  affidavits that were submitted to the U.S. District Court for the Eastern District of New

  York. One of these affidavits was cited by the Federal Bureau of Investigation (“FBI”)

  when it refused to comply with the Plaintiff’s subpoena in this case, see August 8, 2019

  Letter from Joshua M. Russ to Ty Clevenger (found at Doc. No. 160-5 and 179-5), and

  this Court relied upon the same affidavit from FBI Section Chief David M. Hardy when it

  refused to enforce a similar subpoena in a related case. See December 13, 2019 ORDER,

  Ed Butowsky v. David Folkenflik, et al., Case No. 4:18-cv-00442-ALM-CMC (Exhibit 2).

  That affidavit (Exhibit 3) is equally relevant to the Plaintiff’s motion to enforce his



                                               -1-
Case 4:19-cv-00180-ALM-KPJ Document 188 Filed 01/28/20 Page 2 of 3 PageID #: 4222



  subpoena in this case. See CORRECTED MOTION TO COMPEL FEDERAUL BUREAU OF

  INVESTIGATION TO COMPLY WITH SUBPOENA DUCES TECUM (Doc. No. 179).

         As set forth in the January 27, 2020 letter, a non-profit organization (Judicial

  Watch) obtained and published FBI emails concerning Seth Rich, notwithstanding the

  FBI’s earlier affidavit attesting that a reasonable search had been conducted and no

  records concerning Mr. Rich were located. As the Court can see from that letter,

  Plaintiff’s Counsel has asked the two U.S. Attorneys and the inspector general to

  investigate whether the FBI’s deception was intentional. Plaintiff’s Counsel is attempting

  to obtain a declaration from Judicial Watch attesting that it obtained the emails in

  question from the FBI, and he will update the Court if and when that happens.

         On an unrelated note, Plaintiff’s Counsel previously overlooked the requirement to

  provide courtesy copies to the presiding magistrate, and he apologizes to the Court. He

  will mail a hard copy of this document, and he will gladly mail copies of previous filings

  if the Court wishes.

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky




                                              -2-
Case 4:19-cv-00180-ALM-KPJ Document 188 Filed 01/28/20 Page 3 of 3 PageID #: 4223



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on January 28, 2020, which should result in automatic notification to all counsel
  of record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -3-
